DETAILED ACTION
The following Office action concerns Patent Application Number 16/763,253.  Claims 1-10 are pending in the application.
The applicant’s amendment filed September 12, 2022 has been entered.
The previous rejection of claims 1-10 is withdrawn in light of the applicant’s amendment.
Regarding foreign patent document JP 2011-094223 listed in the applicant’s IDS, the applicant states that the foreign patent document starts at page 55 of the pdf, following the machine translation.  The examiner requests the applicant to confirm that the full text of the foreign patent document is shown on pages 55-58 of the pdf.  It is noted that pages 59-66 are figures and pages 1-54 are the machine translation.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. § 112(b) because the term “low boiling point binder” is a relative term which renders the claims indefinite.  The term “low boiling point binder” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  MPEP 2173.05(b).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Iseda et al (JP 2011-094223, m.t., included in the applicant’s IDS).
Iseda et al teaches a bonding composition comprising silver nanoparticles having a diameter of 100 nm or less and silver nanoparticles having a diameter of 100-200 nm (par. 11).  The ratio of the smaller to the larger particles is 90:10 to 30:70 (par. 11).  The corresponding proportion of the smaller particles is 30-90 % by weight.  The amount of silver particles in the composition is 30-95 % by weight (par. 94).  The particles are sinterable (par. 102).  The composition further comprises a polymeric dispersant which serves as a binder and a solvent (par. 11, 55-56).  The dispersant includes acrylic resin (par. 58).  Acrylic resin is inherently thermally decomposable.  The solvent includes ethylene glycol (par. 142, 145).  Ethylene glycol is a low boiling point binder according to the instant specification (par. 35).  The bonding composition is used to make a bonding layer (an adhesive layer or sheet) (par. 13-14).  
The number average molecular weight of the dispersant is 1000-1,000,000 (par. 74).  Since the weight average molecular weight is typically greater than the number average molecular weight due to polydispersity, the corresponding weight average molecular weight would be expected to include values greater than 10,000.  
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and resultant properties would have been obvious to a person of ordinary skill in the art since Iseda et al teaches a bonding composition comprising each of the recited components within the claimed ranges.
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Iseda et al in view of Sukao et al (JP 2016-103524, included in the applicant’s IDS). 
Iseda et al teaches a bonding composition as described above.  Iseda et al does not teach a dicing tape made from the bonding composition.
However, Sukao et al teaches a dicing tape comprising a dicing tape and a conductive film adhesive disposed on the dicing tape (par. 15).  The dicing tape includes a base material and an adhesive layer arranged on the base material (par. 15).  The dicing tape is used to bond semiconductor chips which include inorganic substrates (par. 103).  
Iseda et al teaches an adhesive composition which provides high bonding strength for bonding inorganic materials (par. 15).  It would have been obvious to a person of ordinary skill in the art to combine the dicing tape of Sukao et al with the adhesive composition of Iseda et al in order to obtain a dicing tape including an adhesive layer which provides high bonding strength for bonding inorganic substrates.
Response to Arguments
The previous rejection of claims 1-10 is withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 30, 2022